[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CMEMORANDUM OF DECISION
The plaintiff Beatrice DeJesus has alleged, and at trial offered evidence to prove, that she fell on the property of the defendant hospital because of a discrepancy in height between a sidewalk and an adjoining surface, which height differential was alleged to constitute "a defective and dangerous condition". She testified that when her foot landed partly on the sidewalk and partly on the abutting surface, her foot rolled and she fell, fracturing a bone as a result.
I have reviewed the testimony and the exhibits, most notably the photographs introduced into evidence. I do not find paragraph three of the complaint proved, as I do not find, in the circumstances, that the condition was unreasonably defective or dangerous. Even if the plaintiff was an invitee, "the defendant could be held liable only if it failed to exercise reasonable care to have its premises safely constructed and maintained and to guard against subjecting the plaintiff to dangers of which it was cognizant or which it might reasonably have anticipated."Rickey v. E. H. Jacobs Mfg. Co., 142 Conn. 495, 496-97 (1955).
Judgment may enter for the defendant.
Beach, J.